Name: Commission Decision of 20 December 2006 amending Commission Decision 2005/362/EC of 2 May 2005 approving the plan for the eradication of African swine fever in feral pigs in Sardinia, Italy (notified under document number C(2006) 6718)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  regions of EU Member States;  health;  agricultural activity;  natural environment;  agricultural policy
 Date Published: 2007-01-12; 2007-08-24

 12.1.2007 EN Official Journal of the European Union L 7/19 COMMISSION DECISION of 20 December 2006 amending Commission Decision 2005/362/EC of 2 May 2005 approving the plan for the eradication of African swine fever in feral pigs in Sardinia, Italy (notified under document number C(2006) 6718) (Only the Italian text is authentic) (2007/11/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2002/60/EC of 27 June 2002 laying down specific measures for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (1) and in particular Article 16(1) thereof, Whereas: (1) Commission Decision 2005/362/EC of 2 May 2005 approving the plan for the eradication of African swine fever in feral pigs in Sardinia, Italy (2) approves the plan for the eradication of African swine fever in feral pigs in the region of Sardinia. (2) Italy has informed the Commission about the results of this plan and the favourable evolution of that disease on the territory of Sardinia. (3) It is appropriate therefore to redefine the different areas and in particular the high risk area where the eradication plan is to be implemented in the region of Sardinia. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex I to Decision 2005/362/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 20 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 192, 20.7.2002, p. 27. (2) OJ L 118, 5.5.2005, p. 37. ANNEX ANNEX I Areas where the eradication plan is to be implemented in the region of Sardinia, Italy A. Infected zone The territory of the zone named Montarbu in the province of Nuoro located on part of the territory of the municipalities of Arzana, Gairo, Osini, Seui and Ussassai. B. High risk area (a) In the province of Nuoro: the territory of the municipalities of Aritzo, Arzana, Atzara, Austis, Bari Sardo, Baunei, Belvi, Bitti, Cardedu, Desulo, Dorgali, Elini, Fonni, Gadoni, Gairo, Galtelli, Girasole, Ilbono, Irgoli, Jerzu, Lanusei, Loceri, Loculi, Lotzorai, Lula, Meana Sardo, Onani, Onifai, Orgosolo, Orosei, Osidda, Osini, Ovodda, Seui, Sorgono, Talana, Tertenia, Teti, Tiana, Tonara, Tortoli, Triei, Ulassai, Uzulei, Ussassai and Villagrande Strisaili; (b) In the province of Sassari: the territory of the municipalities of Ala' dei Sardi, Anela, Budduso', Bultei, Nughedu di San Nicolo' and Pattada. C. Surveillance zone The territory of the region of Sardinia excluding the areas as referred to in points A and B.